Exhibit 10.1
 
AGREEMENT AND RELEASE
 
This Severance Agreement and Release (“Agreement”) by and between The Phoenix
Companies, Inc. and Phoenix Life Insurance Company and their respective
affiliates (collectively referred to throughout this Agreement as “the Group”)
and Peter A. Hofmann (“Executive”) is made effective as of July 2, 2015
(“Effective Date”).  In consideration for the mutual promises made herein,
Executive and the Group hereby agree as follows:
 
1. Transition Employment.  From the Effective Date through the Termination Date
(as such term is defined in Paragraph 10 hereof), Executive shall remain a full
time employee of the Group and continue to perform Executive’s duties for the
Group and shall assist in transitioning such duties in accordance with the
provisions of Paragraph 3 hereof. Through the Termination Date, Executive shall
continue to earn Executive’s base salary, to be paid in accordance with the
Group’s normal payroll practices.  Executive shall also continue to receive
standard benefits available to all active employees.
 
2. Separation Compensation.  In consideration for Executive signing this
Agreement and performing his obligations hereunder, Executive shall be eligible
to receive:
 
a. any (i) unpaid salary through the Termination Date, (ii) other cash
compensation accrued by and due to Executive through the Termination Date, and
(iii) accrued, unpaid vacation days through the Termination Date;
 
b. reimbursement, within sixty (60) days following submission by Executive to
the Group of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with the Group’s policy
prior to the Termination Date, provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the Group
within thirty (30) days following the Termination Date;
 
c. such other employee benefits for which Executive may be eligible under the
Group’s employee benefit plans (“Group Plans”) in accordance with their terms;
 
d. subject to the execution of a general release (the “General Release”) in the
form of Exhibit B hereto, benefits provided under The Phoenix Companies, Inc.
Executive Severance Allowance Plan, as amended from time to time (“Executive
Severance Allowance Plan”), in accordance with the terms thereof, and Paragraph
2(d) (i) immediately below:
 
(i) Executive specifically waives any and all rights or entitlements to any
benefit and/or payment, whether in cash or equity, under the Group’s 2014-2016
Long-Term Incentive Cycle (Grant B) and the Group’s 2015-2017 Long-Term
Incentive Cycle;
 
Such severance payments and benefits are further described in Exhibit C attached
hereto; and
 
e. pursuant to the Executive Severance Allowance Plan, and commencing
on  October 1, 2015, at no cost to the Executive, twelve (12) months of
outplacement services at the “Senior Executive” level of service with the
Group’s outplacement firm, Lee Hecht Harrison (“LHH”), with offices in Stamford,
CT and New York, NY.
 
The parties agree that compliance with this General Release is a condition
precedent to the Group’s obligation to make any payment under Paragraph 2(d) of
this Agreement.
 
3. Acknowledgments and Affirmations.
 
a. Through the Termination Date, Executive shall continue to serve as Executive
Vice President, Strategy and Business Development, for the Group.  Through the
Termination Date, Executive shall devote all of Executive’s business time,
attention, and efforts to completing Executive’s current assignments and
assisting in an orderly transition of Executive’s duties.  Executive shall use
best efforts to discharge Executive’s responsibilities to the best of
Executive’s ability.  In conjunction with the obligations more fully described
in Paragraph 8(c), Executive shall cooperate, whether during the term of
employment or thereafter, with the Group, in the Group’s reasonable requests, in
the prosecution or defense of any litigation, arbitration, investigation, or
other regulatory proceeding that may arise out of or in any manner relate to
Executive’s employment or to the business of the Group.
 
b. Executive’s authority shall be limited to that expressly granted to Executive
by this Agreement including the duties and responsibilities of Executive Vice
President, Strategy and Business Development of the Group, and such additional
duties as are set forth in writing by James D. Wehr, President and Chief
Executive Officer, or his designee.  Executive agrees not to represent
Executive’s authority to those inside or outside the Group beyond the scope of
that expressly granted to Executive by this Agreement or in writing by Mr. Wehr
or his designee.
 
 
1

--------------------------------------------------------------------------------

 
c. Effective on the Termination Date, Executive shall resign from Executive’s
position as Executive Vice President, Strategy and Business Development, of the
Group and from all other positions as an officer or director of the
Group.  Executive understands that Executive’s resignation shall be irrevocable
and that no other action shall be required for it to become effective at such
time.
 
d. As a pre-condition and ongoing condition to receiving the payments and other
benefits provided under the Executive Severance Allowance Plan and this
Agreement, Executive agrees to:  (i) comply with all the obligations of
Executive under this Agreement, (ii) execute and return an executed copy, of the
Letter of Resignation, Exhibit A, as soon as possible, but not later than the
Termination Date; and (iii) execute and return the General Release, Exhibit B,
not later than August 17, 2015, and not revoke such General Release so that it
becomes effective on the eighth (8th) day following its execution.  If the
General Release, Exhibit B, is not executed by August 17, 2015 or is revoked by
Executive, the payments and benefits under the Executive Severance Allowance
Plan shall be forfeited.  The time and form of payments shall be made in
accordance with the Executive Severance Allowance Plan.
 
e. Executive affirms that Executive has not divulged any “Proprietary
Information” (as such term is defined in Paragraph 10 hereof) in violation of
this Agreement, and shall, except as required by law, continue in perpetuity to
maintain the confidentiality of such Proprietary Information consistent with the
Proprietary Rights Agreement, the Executive Severance Allowance Plan and
applicable law.
 
f. The Group will not contest any application or claim for unemployment benefits
that Executive might pursue or otherwise file after the Termination Date.
 
4. Release of Claims.
 
a.           Executive agrees that the consideration described in Paragraph 2
above, shall serve as consideration for the settlement of all outstanding
obligations owed to Executive by the Group through the Effective
Date.   Notwithstanding the foregoing sentence, the Group shall not be relieved
of any continuing indemnification obligations under its bylaws and applicable
law for acts performed in good faith and within the scope of Executive’s
employment with the Group through the Effective Date.  Executive, on behalf
of  Executive and Executive’s heirs, executors, administrators, successors,
assigns, spouse, beneficiaries, family members, agents, attorneys and affiliates
(collectively, “Executive’s Affiliates”), hereby fully and forever releases the
Group and its present and former officers, directors, employees, investors,
stockholders, contractors, partners, members, administrators, affiliates,
divisions, subsidiaries, predecessor or successor corporations, insurers,
attorneys, agents, fiduciaries, predecessors, successors and assigns, both in
their individual and/or representative capacities (collectively, the “Released
Parties”), from, and agrees not to sue any Released Party concerning, any claim,
suit, agreement, promise, damages, dispute, controversy, contention,
differences, judgment, debt, dues, sum of money, accounts, reckoning, bond,
covenant, contract, variance, trespass, execution, demand, duty, obligation or
cause of action of any kind whatsoever relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date (collectively, the “Claims”) including, without limitation:
 
i. any and all Claims relating to or arising from Executive’s employment
relationship with the Group or the transition or future termination of that
employment relationship;
 
ii. any and all Claims for wrongful discharge of employment; termination in
violation of public policy; unlawful discrimination; breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; libel; slander; negligence; personal
injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
iii. any and all Claims for violation of any federal, state or municipal
statute, common and administrative law, including but not limited to, Title VII
of the Civil Rights Act of 1964, the Sarbanes-Oxley Act of 2002, the Employee
Retirement Income Security Act of 1974, the Immigration Reform and Control Act,
the Americans with Disabilities Act of 1990, the Equal Pay Act, the
Rehabilitation Act, the Age Discrimination in Employment Act of 1967 (“ADEA”),
including the Older Workers’ Benefit Protection Act (except that the Executive
does not waive rights under the Employee Pension Plan, the Employee Savings and
Investment Plan and any other qualified employee benefit plan or ADEA rights or
Claims that may arise after the Effective Date this Agreement); the Worker
Adjustment and Retraining Notification Act, the Fair Credit Reporting Act, the
Family and Medical Leave Act, the Health Insurance Portability and
Accountability Act of 1996, the New York Equal Pay Law, N.Y. LAB. LAW § 194; New
York Human Rights Law, N.Y. EXEC. LAW §§ 296 et seq,  Connecticut Fair
Employment Practices Act, the Connecticut Wage Laws, the Connecticut statutory
provisions regarding retaliation or discrimination in connection with Workers’
Compensation, the Connecticut Equal Pay Act, the Connecticut Family and Medical
Leave Law, the Connecticut Whistleblower Law, and the Connecticut Free Speech
Law, in each case as amended;
 
iv. and any and all Claims for violation of the federal, or any state,
constitution;
 
v. any and all Claims arising out of any other laws or regulations relating to
employment or unlawful employment discrimination or unlawful harassment; and
 
vi. any and all Claims for attorneys’ fees and costs.
 
Notwithstanding the foregoing, nothing herein shall prevent Executive from
pursuing Claims that cannot be released or waived by applicable state or federal
law, including Claims seeking enforcement of this Agreement and for payments of
benefits to which Executive or Executive’s Affiliates are entitled under this
Agreement or any Group Plans. In addition, Executive does not waive any right to
pursue unemployment compensation benefits.
 
 
2

--------------------------------------------------------------------------------

 
b. The Group and the Executive agree that the release set forth in this
Paragraph 4 shall be and remain in effect in all respects as a complete general
release as to the matters released.
 
c. (i)           Executive acknowledges that, except as expressly otherwise
provided in this Agreement, neither Executive nor any of Executive’s Affiliates
have any entitlement to any salary, vacation pay, bonuses, compensation or other
benefits after the Termination Date except for (A) a payment under the Group’s
2015 Annual Performance Incentive Plan (“PIP”), if any, based upon actual
results, relative to the Executive’s 2015 PIP target of $189,000 and paid at the
PIP’s scheduled payment date (on or about March 15, 2016 or as soon as
administratively practicable upon determination of 2015 results), which prorated
amount shall be fifty-four percent (54%) of the amount that the Executive would
otherwise be entitled to under the 2015 PIP; and (B) a payment under the Group’s
2014-2016 Long-Term Incentive Cycle (Grant A), if any, based upon actual results
relative to the Executive’s target of $217,708 and paid at the scheduled payment
date (on or about March 15, 2016 or as soon as administratively practicable upon
determination of the Cycle’s results), which prorated amount shall be
seventy-nine percent (79%) of the amount that the Executive would otherwise be
entitled to under the 2014-2016 Long-Term Incentive Cycle (Grant A);
 
(ii)           Executive specifically waives any and all rights or entitlements
to any benefit and/or payment, whether in cash or equity, under the Group’s
2014-2016 Long-Term Incentive Cycle (Grant B) and the Group’s 2015-2017
Long-Term Incentive Cycle;  and
 
(iii)           Executive further acknowledges that the payments and benefits
provided herein are intended to satisfy any and all contractual and statutory
obligations that may arise from the termination of Executive’s employment, and
the parties shall construe and enforce the terms of this Agreement accordingly.
 
d. Executive represents that Executive has no lawsuits, Claims, or actions
pending in Executive’s name, or on behalf of any other person or entity, against
the Group or any other Released Party.  Executive also represents that Executive
does not intend to bring any Claims or actions on Executive’s behalf or on
behalf of any other person or entity against the Group or any other Released
Party.  Executive agrees that he will not recover any monies or awards of any
kind in any action brought by any person or entity related to his employment or
termination thereto covered by this Agreement.  Executive further represents
that he has made no assignments of any Claim, suit or cause of action covered by
this Agreement.
 
e. Executive represents, on the date of the Agreement, and will represent on the
date the Agreement is no longer subject to revocation by the Executive and on
the Termination Date,  that he has disclosed to the Group any matter or concern
related to its business, decisions, or established processes or procedures
regarding its compliance with all applicable laws and regulations.  If there are
any such matters or concerns that Executive has not disclosed to the Group,
Executive must do so, in a written attachment, prior to signing this Agreement
and on each other date noted above.
 
f.  TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE HEREBY WAIVES EXECUTIVE’S
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREIN.  Executive also waives any bond
or surety or security upon such bond, which might, but for this waiver, be
required for the Group.  The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, including but not limited
to fiduciary duty claims, and all other common law and statutory
claims.  Executive acknowledges that this waiver is a material inducement to the
Group in entering into this Agreement and that the Group will continue to rely
on the waiver in any related future dealings.  Executive further warrants and
represents that Executive has been given the opportunity to review this
Agreement with Executive’s counsel and knowingly and voluntarily executes this
Agreement.  This waiver is irrevocable, meaning that it may not be modified
either orally or in writing, and the waiver shall apply to any subsequent
amendments, supplements or modifications to this Agreement.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
g. The Group represents that as of the date of this Agreement, it has no (i)
Knowledge of any lawsuits or actions pending in its name, or on behalf of any
other person or entity, or (ii) Knowledge of any plans for the Group to bring a
legal action, in either case against Executive as a result of his employment by
the Group or the termination of such employment.  For purposes of this Paragraph
4(g), the term “Knowledge” means the actual knowledge of a member of senior
management of The Phoenix Companies, Inc., other than Executive, as of the
Effective Date.
 
5. Confidentiality of Agreement.  Executive and the Group agree that the terms
and provisions of this Agreement and release of rights executed by Executive,
including the existence of this Agreement and release itself and the amount of
the consideration, are and shall remain confidential until the Group makes such
information publicly available.  Executive and the Group shall not, individually
or through Executive’s or Group’s Affiliates or other representatives or those
acting on Executive’s or Group’s behalf, in any manner notify, provide, publish,
publicize, disclose, disseminate, or in any way make known to any third person
organization or entity, the discussions that led to the making of this Agreement
or release.  Notwithstanding the foregoing, Executive may disclose the
discussions that led to the making of this Agreement or release to, as
applicable, his attorneys, immediate family members,  accountants, financial
advisors, and/or employees with a business need to know such information.  If
either party is asked about Executive’s employment, the termination of
Executive’s employment (for whatever reason), or this Agreement, Executive or
the Group may respond that Executive “resigned from the company to pursue other
interests.”
 
6. Proprietary Information and Return of Property.
 
a.           Executive agrees that the Group’s Proprietary Information is the
exclusive property of the Group, and Executive shall use and disclose
Proprietary Information solely for the Group’s benefit and in accordance with
any restrictions placed on its use or disclosure by the Group.  In addition,
nothing in this Agreement shall operate to weaken or waive any rights the Group
may have under statutory or common law, or any other agreement, to the
protection of trade secrets, confidential business information and other
confidential information.
 
 
3

--------------------------------------------------------------------------------

 
b.           In addition, at all times following termination of employment with
the Group, Executive shall not use for Executive’s personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association or company other than the Group, any
Proprietary Information made known or learned or acquired by Executive while in
the employ of the Group.
 
c.           Executive also agrees that the existence of, and any information
concerning, a dispute between Executive and the Group shall constitute
Proprietary Information.
 
d.           Executive affirms that Executive shall return to the Group or, if
requested by the Group, but not in violation of applicable law, destroy, any and
all Proprietary Information, including all documents, notes, mailing lists,
rolodexes and computer files that contain any Proprietary Information in
Executive’s possession or control as soon as reasonably practicable after
Executive’s Termination Date (or, if Executive’s employment is terminated before
the Termination Date, promptly after termination of Executive’s
employment).  Executive agrees to do anything requested by the Group in
furtherance of perfecting the Group’s possession of, and title to, any
Proprietary Information that was at any time in Executive’s possession.
 
e.           In the event Executive receives notice that he is required by law
to disclose any Proprietary Information of the Group, the Executive shall
provide the Group with notice of any such requirement forty-eight (48) hours,
after receipt, so that the Group may seek an appropriate protective order or
waive compliance with the provisions of this Agreement.  If, failing the entry
of a protective order or the receipt of a written waiver hereunder, the
Executive is compelled to disclose Proprietary Information of the Group, the
Executive may disclose only that portion of such Proprietary Information which
the Executive is compelled to disclose and shall exercise best efforts to obtain
assurance that confidential treatment shall be accorded to that portion of such
Proprietary Information which is being disclosed.  The foregoing shall not
preclude disclosure to attorneys or accountants who require such information in
performing professional services on behalf of Executive.  In any event, the
Executive shall not oppose any action by the Group, at the Group’s expense, to
obtain an appropriate protective order or other reliable assurance that
confidential treatment shall be accorded the Proprietary Information.
 
f.           Notwithstanding the foregoing, (i) the Executive shall have no
obligation to destroy any Proprietary Information (or data or documents)
included in data and documents relevant to pending and/or ongoing litigation, as
defined and previously confirmed and acknowledged by the Executive in certain
litigation hold documents requested by the Group and/or the SEC or other federal
or state regulatory agency; and (ii) the Group shall retain all Proprietary
Information, data and documents relevant to pending and/or ongoing litigation,
as defined and previously confirmed and acknowledged by Group employees in
litigation hold documents requested by the Group or the SEC or other federal or
state regulatory agency.
 
7. No Disparagement.  Executive and the Group agree at all times, both before
and after the Termination Date, to refrain from directly or indirectly
interfering in any manner with the operations, management or administration of
any Group or Executive business, if any.  Both the Executive and the Group shall
not in any way participate in any conduct which would damage or disparage the
Executive or the Group including, but not limited to, its current and former
officers, directors, employees, stockholders or agents, or make or solicit any
comments, statements, or the like to the media or to others that the Group or
Executive may consider to be derogatory or detrimental to the good name,
business reputation, business relationships, or present or future business of
the Group or the Executive.  Without limiting the generality or scope of the
preceding sentence, both the Executive and the Group agree they will not comment
on or call into question the business operations, proposals or conduct of the
Group or the Executive, including without limitation to the following
audiences:  customers, Clients (as such term is defined in Paragraph 10 hereof),
policyholders, shareholders, registered representatives, mutual funds,
investment advisors, agents, brokers, rating agencies, regulatory bodies,
internet bloggers, and other participants in electronic communication (e.g.,
social media), journalists or reporters from newspapers, television or radio or
other members of the media, except as required by law or as necessary for the
Executive or the Group to defend any civil, criminal, administrative, judicial
or quasi-judicial proceeding.  Executive will, of course, be permitted to
comment about his work experience as may be necessary in connection with bona
fide efforts at seeking employment, but in that event Executive agrees he will
not disparage the aforementioned entities or individuals in any way.  Executive
and the Group shall use reasonable efforts to ensure that Executive’s
Affiliates, the Group’s employees, and Executive’s employees, if any, also
comply with this Paragraph 7.
 
8. Non-Solicitation and Cooperation.
 
a.   Non-Solicitation of Clients.  Commencing on the Effective Date, and for one
(1) year after the Termination Date, Executive shall not, whether for
Executive’s own benefit or purposes or for the benefit or purposes of any other
person or entity, and either as principal, agent, independent contractor,
consultant, director, officer, employee, stockholder, partner, member or in any
other individual or representative capacity, Solicit (as such term is defined in
Paragraph 10 hereof) any Client to reduce or refrain from doing business with
the Group.
 
b.           Non-Solicitation of Group Employees.  Commencing on the Effective
Date and for one (1) year after the Termination Date, Executive shall not,
directly or indirectly, Solicit or attempt to Solicit anyone who is then an
employee of the Group to resign from the Group or seek to employ any such
employee, unless Executive first obtains a written waiver from the Group.  This
provision shall not prevent Executive or Executive’s future employer from hiring
an employee of the Group whom Executive did not Solicit, provided, however, that
Executive shall not aid or abet any Solicitation of such employee.
 
 
4

--------------------------------------------------------------------------------

 
c.           Cooperation.  Following the Effective Date, in addition to the
obligations required in Paragraph 3(a): (i) Executive shall be available and
cooperate with requests from the Group for information concerning any business
or legal matters involving facts or events relating to the Group that may be
within Executive’s knowledge, and (ii) Executive shall cooperate with requests
by the Group in connection with any litigation, regulatory proceeding or
investigation involving any member of the Group.  Executive’s cooperation shall
include but not be limited to:  providing documentation he may have in his
possession; meeting with counsel and representatives of the Group; making
himself available for interviews, testimony, in depositions, court,
arbitrations, investigations, administrative agencies, or otherwise, including
preparation for such interviews or testimony; providing full disclosure of
information relating to the matter; and assisting in preparation for others.  If
Executive’s services are needed pursuant to this Paragraph 8, or Paragraph 3
(a), after the Termination Date, Executive shall be compensated, to the extent
permitted by law, at an hourly rate of Two Hundred and Four Dollars and
Thirty-three ($204.33), which is roughly equivalent to Executive’s final hourly
rate of compensation as a Group employee.  Additionally, Executive’s reasonable
expenses related to Executive’s cooperation shall be reimbursed, including any
necessary travel time and expenses, including, but not limited to overnight
lodging.  The Group shall provide legal representation in connection with the
Executive’s cooperation under this Paragraph 8, and Paragraph 3 (a), including
but not necessarily limited to any and all regulatory investigations or
litigation involving the SEC, New York Stock Exchange, state regulators and/or
the Public Company Accounting Oversight Board.  Should Executive request and the
Group agree Executive requires outside legal representation in connection with
his obligations under this paragraph, the Group agrees to pay reasonable counsel
fees in connection with such representation.  Such a request for outside legal
representation by Executive shall not be unreasonably denied by the
Group.  Subject to applicable law, Executive will be provided indemnification to
the maximum extent permitted by the Company’s Bylaws and Certificate of
Incorporation.
 
d.           Specific Performance.  Executive and the Group agree that the
periods of time set forth in this Agreement are reasonable in view of (i)
Executive’s receipt of the cash payments and other benefits provided in
connection with this Agreement, (ii) the nature of the business in which the
Group is engaged; and (iii) Executive’s knowledge of the Group’s business.
 
9.           Remedies.
 
a.           A breach of this Agreement by the Executive shall give rise to an
action by the Group for relief and shall entitle the Group to all available
remedies, but any such action shall not rescind or invalidate the obligation of
Executive to abide by the terms hereof.
 
b.           Each party, the Group and the Executive may seek any monetary
damages permitted by law, including but not limited to pre- and post-award
interest.  Each party, the Group and the Executive, shall assume its own costs,
attorneys’ fees and any other litigation costs and expenses incurred to enforce
the terms of this Agreement, except as stated in Paragraph 9(c) below.
 
c.           Without limitation, Executive acknowledges that a breach of any
provision of this Agreement, including but not limited to the covenants running
in favor of the Group, could cause damage that cannot be measured or repaired
and cause irreparable harm to the Group, that such damages would be difficult to
quantify and that the Group would lack an adequate and complete remedy at
law.  Therefore, Executive agrees that such breach shall entitle the Group to
seek equitable relief, including specific enforcement, injunctive relief (which
includes without limitation an ex parte preliminary injunction), temporary
restraining order or other equitable relief against Executive in accordance with
applicable law.  No bond shall need to be posted for the Group to receive such
an injunction, order or other relief.  The Group may bring an action or
proceeding to temporarily, preliminarily or permanently enforce any part of this
Agreement.  The prevailing party shall recover attorneys’ fees, costs, and
expenses incurred in obtaining injunctive or other equitable relief.
 
d.           In addition to any other remedies the Group may have under this
Agreement, in law or in equity, it shall cease making any payments otherwise
required by this Agreement and/or the Executive Severance Allowance Plan in the
event of a breach by Executive of this Agreement or any other covenants or
provisions in favor of the Group by which Executive is bound.
 
e.           The waiver by the Group of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
or any subsequent breach of the same provision thereof.  No waiver by the Group
of the terms of this Agreement, or notification sent by the Group pursuant to or
in connection with this Agreement, shall be effective unless the Group has
obtained the prior written consent of an authorized officer of the Group.  The
failure of the Group to seek redress for violation of, or to insist upon the
strict performance of, any provision of this Agreement shall not prevent a
subsequent act, which would have originally constituted a violation, from having
the effect of any original violation.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by the Group
shall not preclude or waive its right to use any or all other remedies.  Said
rights and remedies are given in addition to any other right the Group may have
by law, statute, ordinance or otherwise.
 
10.           Definitions.
 
a.           “Proprietary Information” means the Group’s confidential or
proprietary information, knowledge or data concerning (i) the Group’s
businesses, strategies, operations, financial affairs, organizational matters,
personnel matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how and (ii) any nonpublic, confidential or proprietary
information relating to Clients of the Group, including customer lists and
pricing information.  Proprietary Information includes, but is not limited to,
(A) investment techniques and trading strategies used in, and the performance
records of, Client account or other investment products, and (B) personnel
information and materials concerning the employees of the Group.  In addition,
Proprietary Information includes information furnished to Executive orally or in
writing (whatever the form or storage medium) or gathered by inspection, in any
case before or after the Effective Date.  However, Proprietary Information does
not include (W) information that was or becomes generally available to Executive
on a non-confidential basis, if the source of this information was not known to
Executive to be bound by a duty of confidentiality; (X) information that was or
becomes generally available to the public, other than as a result of a
disclosure or other breach by Executive, directly or indirectly; (Y) information
arising out of or related to the Executive’s general skills and experience
gained through employment with the Group or otherwise before or during his
employment with the Group; and (Z) information and other matters publicly
available or generally known within the life insurance or financial services
industries.
 
 
5

--------------------------------------------------------------------------------

 
b.           “Client” means any client or customer of the Group, with whom the
Group has conducted business in the twelve (12) months preceding the Termination
Date.
 
c.           “Solicit” means any direct or indirect communication of any kind
that invites, advises, encourages, or requests any person to take or refrain
from taking any action, including, for the avoidance of doubt, any communication
that may interfere with, divert, or entice away any Client, employment or
prospective Client relationship that the Group may have; and/or any
communication that may adversely affect the Group’s goodwill or other legitimate
business interest with any Client, employment or prospective Client
relationship.


d.           “Cause” is defined as that term is defined in the Executive
Severance Allowance Plan.


e.   “Termination Date” shall mean the earlier of July 15, 2015, Executive’s
death or Disability.  In the event of Executive’s death prior to receipt of the
entire amount of benefits Executive is entitled to under this Agreement, the
balance of such benefits shall be paid in accordance with the Executive
Severance Allowance Plan.
 
f.   “Disability” shall have its customary meaning as defined in the applicable
Group’s Plans.
 
11. No Admission of Wrongdoing.  The parties agree that this Agreement and the
furnishing of the consideration for this Agreement shall not be deemed or
construed at any time for any purpose as an admission by Executive or by the
Group of any wrongdoing or as evidence of any liability or unlawful conduct of
any kind.
 
12. Taxes and Set Off. Some or all of the payments and benefits provided for in
this Agreement are subject to federal, state and local tax laws and the Group
may withhold from any amounts payable under this Agreement such federal, state
and local taxes as may be required to be withheld pursuant to any applicable law
or regulation.  To the extent allowed by applicable law, no amounts shall be
paid hereunder until any amounts or items otherwise owed to the Group by
Executive are paid or returned to the Group, and the Group’s obligation to
provide the benefits and payments under the Executive Severance Allowance Plan,
and to make the arrangements provided hereunder, shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Group.
 
13. Deferral of Payments.  Except as provided by the terms of any applicable
Group Plan, notwithstanding any other provision of this Agreement, in the event
that one or more of the payments received or to be received pursuant to this
Agreement would constitute deferred compensation under Section 409A of the
Internal Revenue Code (“Code”) and the regulations thereunder, then the Group
shall defer the commencement or provision of all such payments until the date
that is (i) six (6) months following the earlier of the Termination Date or
Separation from Service Date (as defined in section 409A of the Code), or (ii)
the Executive’s death and no interest shall accrue on any such amounts during
such six (6) month period.  Upon the expiration of the six (6) month deferral
period, or the Executive’s death whichever occurs first, any payments
constituting deferred compensation, which would otherwise have been made or
provided during that period shall be paid or provided in a lump sum and any
remaining payments shall be made in accordance with their terms.
 
14. Successors; Binding Agreement.
 
a. Assignment by Executive.  Executive may not assign this Agreement nor
delegate Executive’s duties hereunder.  Also, except as required by law,
Executive’s right to receive payments or benefits under this Agreement may not
be subject to execution, attachment, levy, or similar process.  Any attempt to
affect any of the foregoing in violation of this Paragraph 14, whether voluntary
or involuntary, shall be void.
 
b. Assumption by any Successor Company.  The Group shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Group to assume
this Agreement in writing.  On such assumption, the successor company shall be
treated for all purposes as the Group under this Agreement.
 
c. Binding Agreement.  Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of, the parties hereto, their respective legal or
personal representatives, successors and assigns.
 
15. Governing Law and Interpretation.  This Agreement shall be governed by and
construed in accordance with the laws of Connecticut, without regard to conflict
of laws principles.  In the event of a breach of any provision of this
Agreement, the Group may institute an action specifically to enforce any term or
terms of this Agreement and/or seek any damages for such breach, or any other
remedy available at law or equity.
 
16. Amendment.  This Agreement may not be modified, altered, or changed except
by an instrument in writing, signed by both parties hereto.
 
17. Construction of Agreement and Paragraph Headings.  Each of the parties has
reviewed, revised, and negotiated or had the opportunity to negotiate the terms,
conditions, and language of this Agreement.  The rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in interpreting this Agreement.  Paragraph titles and headings in this Agreement
are used for convenience only and are not intended to and shall not in any way
enlarge, define, limit, or extend the rights or obligations of the parties or
affect the interpretation of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
18. Entire Agreement.  This Agreement sets forth the entire Agreement between
the parties hereto and fully supersedes any prior agreements, plans, programs,
policies, arrangements or understandings between the parties, except those which
are expressly incorporated herein by reference and except the Change in Control
Agreement between Executive and The Phoenix Companies, Inc. dated January 1,
2014 and the Consulting Services Agreement between the Executive and The Phoenix
Companies, Inc. dated July 16, 2015.  Executive acknowledges that Executive has
not relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’s decision to accept this Agreement,
except for those set forth in this Agreement.
 
19.  Miscellaneous.
 
a. Notices.  Except as expressly set forth to the contrary in this Agreement,
all notices, requests, instructions or consents provided for or permitted to be
given under this Agreement shall be in writing and shall be given either by
registered or certified mail, addressed to the recipient, with return receipt
requested, or by delivering the writing to the recipient in person, by courier,
or by facsimile transmission; and a notice, request, instruction or consent
given under this Agreement is effective (i) upon receipt, if by personal
delivery or by courier, (ii) upon confirmation of receipt of transmission, if by
facsimile, or (iii) three (3) days after mailing, if mailed as provided for
hereunder.  Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof signed by the person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.  All notices, requests, instructions and consents to
be given to Executive or the Group must be sent or delivered at the address
given for that party as specified below or such other address as such party may
specify by written notice to the other party:
 
 
If to the Group:
The Phoenix Companies, Inc.

 
One American Row

 
Hartford, Connecticut  06102-5056

 
Attention: General Counsel

 
Telephone:  (860) 403-5799

 
Facsimile:   (860) 403-5182

 
 
If to Executive:
Peter A. Hofmann

 
Address on File



b. Severability.  If, in any judicial or arbitration proceeding, a court or
arbitrator shall refuse to enforce any of the covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be deemed modified to the
least degree necessary to conform with the requirements of applicable law (and
enforced as so modified) or, if for any reason it is not deemed so modified, it
shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced.  If Executive violates any of the
restrictive covenants contained in Paragraph 8, the restrictive period shall not
run in favor of Executive from the time of the commencement of any such
violation until such time as such violation shall be cured by Executive to the
satisfaction of the Group.
 
It is the intent of the parties to this Agreement that, whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law.  However, if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
and this Agreement shall be deemed modified to the least degree necessary to
conform to the requirements of such law or regulation.  If for any reason it is
not deemed so modified, this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provisions had
never been contained herein.
 
c. Counterparts.  This Agreement may be executed in any number of counterparts
(including executed counterparts delivered and exchanged by facsimile
transmission) with the same effect as if all signing parties had originally
executed the same document, and all counterparts shall be construed together and
shall constitute the same instrument.
 
20. Cause Termination.  Notwithstanding any other provision of this Agreement,
the Group may terminate this Agreement without liability to make any further
payments thereunder if the employment of Executive by the Group is terminated
for Cause.
 
21.           Agency Matters.  Notwithstanding the provisions set forth in
Paragraphs 3 (Acknowledgments and Affirmations including the form of General
Release attached as Exhibit B), 4 (Release of Claims), 5 (Confidentiality of
Agreement), 6 (Proprietary Information and Return of Property), and 7 (No
Disparagement), nothing contained in this Agreement is intended to nor shall it
prohibit Executive from filing a charge with, or providing information to, the
United States Equal Employment Opportunity Commission (the “EEOC”) or an
equivalent state or local agency, or from participating or cooperating in any
investigation or proceeding conducted by the EEOC or equivalent agency regarding
any claim of employment discrimination (although, in connection with any such
charge or complaint, Executive has waived any right to personal injunctive
relief and to personal recovery, damages, and compensation of any kind on the
claims released in this Agreement as set forth in Paragraphs 3 and 4 above
(including the form of General Release attached as Exhibit B).   Similarly,
nothing contained in this Agreement is intended to nor shall it limit or
prohibit Executive, or waive any right on his or her part, to initiate or engage
in communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority regarding possible violations of federal law or regulation
including under the whistleblower provisions of federal law or regulation.
 
 
7

--------------------------------------------------------------------------------

 
22.           Forty-Five Days to Consider Agreement.  Executive acknowledges and
agrees that, in deciding to execute this Agreement, Executive has relied
entirely upon Executive’s own judgment, and that Executive has had the
opportunity to consult with legal counsel of Executive’s own choosing in
assessing whether to execute this Agreement.  Executive represents and
acknowledges that no representation, statement, promise, inducement, threat or
suggestion has been made by any of the Group Released Parties to influence
Executive to sign this Agreement except such statements as are expressly set
forth in the Agreement.  Executive understands that Executive has been advised
by the Group to consult with counsel prior to executing this Agreement and that
Executive has been given at least forty-five (45) days to consider its terms and
has executed this Agreement voluntarily and with full understanding of its terms
and effect.  Executive further agrees that no fact, evidence, event or
transaction currently unknown to Executive, but which hereafter may become known
to Executive, shall affect in any way or manner the final and unconditional
nature of this Agreement.
 
23.           Revocation Period.  Executive understands that Executive has a
period of seven (7) days following the date on which Executive signs this
Agreement to revoke such signature.  Accordingly, this Agreement shall not
become effective until the eighth (8th) day following the date on which
Executive signs this Agreement as indicated below.  No payments shall be due,
owing or paid by the Group under the Agreement, other than those as to which
Executive has an independent right based upon Executive’s employment with the
Group or any entity thereof, unless and until the Agreement and the General
Release attached as Exhibit B hereto become effective, and only in accordance
with the terms of the Agreement.  To revoke this Agreement, Executive must
deliver a written statement of revocation to the office of the General Counsel,
The Phoenix Companies, Inc., One American Row, Hartford, Connecticut 06102-5056,
and it must be received no later than 5:00 p.m. on the seventh (7th) day
following Executive’s execution of this Agreement.
 
The parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:
 

   
The Phoenix Companies, Inc. and
Phoenix Life Insurance Company
     
By:
/s/ Peter A. Hofmann  
By:
/s/ Jody A. Beresin    
Peter A. Hofmann
   
Jody A. Beresin
        Executive Vice President and         Chief Administrative Officer      
   
Date:
July 2, 2015  
Date:
July 2, 2015

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LETTER OF RESIGNATION
 
I, Peter A. Hofmann, hereby resign as an officer and/or director, as applicable,
from The Phoenix Companies, Inc., Phoenix Life Insurance Company, and their
respective affiliates, effective on the  Termination Date.
 

             
Date: 7/2/2015
  /s/ Peter A. Hofmann       Peter A. Hofmann                  


 
 


 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
GENERAL RELEASE
 
Section 1.
 
Mr. Peter A. Hofmann (“Executive”), for and in consideration of the payments and
other benefits as provided for in the Severance Agreement and Release (the
“Agreement”) between Executive and The Phoenix Companies, Inc. and Phoenix Life
Insurance Company and their respective subsidiaries and affiliates (the “Group”)
and the Group’s present and former officers, directors, employees, investors,
stockholders, contractors, partners, members, administrators, affiliates,
divisions, subsidiaries, predecessor or successor corporations, insurers,
attorneys, agents, fiduciaries, predecessors, successors and assigns, both in
their individual and/or representative capacities (collectively, the “Group
Released Parties”), and for good and valuable consideration, hereby releases and
forever discharges, and by this General Release does release and forever
discharge, the Group and all of the Group Released Parties of and from all
debts, obligations, promises, covenants,  agreements, contracts, endorsements,
bonds, controversies, suits, claims or causes, known or unknown, suspected or
unsuspected, of every kind and nature whatsoever, which may heretofore have
existed or which may now exist, including, but not limited to, those arising
under federal, state and local statutory, contract, tort, common and
administrative law, including, but not limited to, those arising under Title VII
of the Civil Rights Act of 1964,  the Sarbanes-Oxley Act of 2002, the Employee
Retirement Income Security Act of 1974, the Immigration Reform and Control Act,
the Americans with Disabilities Act of 1990, including the Older Workers’
Benefit Protection Act, the Equal Pay Act, the Rehabilitation Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), (except that the Executive
does not waive rights under the Employee Pension Plan, the Employee Savings and
Investment Plan and any other qualified employee benefit plan or ADEA rights or
Claims that may arise after the execution date of this Agreement); the Worker
Adjustment and Retraining Notification Act, the Fair Credit Reporting Act, the
Family and Medical Leave Act, the Health Insurance Portability and
Accountability Act of 1996, the New York Equal Pay Law, N.Y. LAB. LAW § 194; New
York Human Rights Law, N.Y. EXEC. LAW §§ 296 et seq, the Connecticut Fair
Employment Practices Act, the Connecticut Wage Laws, Connecticut statutory
provisions regarding retaliation or discrimination in connection with Workers’
Compensation, the Connecticut Equal Pay Act, the Connecticut Family and Medical
Leave Law, the Connecticut Whistleblower Law and the Connecticut Free Speech
Law; in each case, as amended; and any and all Claims for violation of the
federal, or any state, constitution; and any and all state or local laws
regarding employment discrimination, and any and all federal, state or local
laws of any type or description regarding the employment of labor, arising or
derivative from Executive’s employment with the Group or any entity thereof,
Executive’s separation from employment with the Group or any entity thereof.
 
Section 2.
 
a.           Executive agrees that the consideration described in the Agreement
shall serve as consideration for the settlement of all outstanding obligations
owed to Executive by the Group.  Notwithstanding the foregoing sentence, the
Group shall not be relieved of any continuing indemnification obligations under
its bylaws and applicable law for acts performed in good faith and within the
scope of Executive’s employment with the Group through the Termination
Date.  The parties agree that compliance with this General Release is a
condition precedent to the Group’s obligation to make any payment under the
Agreement.  For purposes of this Agreement, the term “Group” shall include any
predecessors to the Group.  Executive, on behalf of  Executive and Executive’s
heirs, executors, administrators, successors, assigns, spouse, beneficiaries,
family members, agents, attorneys and affiliates (collectively, “Executive’s
Affiliates”), hereby fully and forever releases the Group and the Group Released
Parties from, and agrees not to sue any Group Released Party concerning, any
claim, suit, agreement, promise, damages, dispute, controversy, contention,
differences, judgment, debt, dues, sum of money, accounts, reckoning, bond,
covenant, contract, variance, trespass, execution, demand, duty, obligation or
cause of action of any kind whatsoever relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, arising from any
omissions, acts or facts that have occurred up until and including the execution
date of this General Release (collectively, the “Claims”) including, without
limitation:
 
i. any and all Claims relating to or arising from Executive’s employment
relationship with the Group or the transition or termination of that employment
relationship;
 
ii. any and all Claims for wrongful discharge of employment; termination in
violation of public policy; unlawful discrimination; breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; libel; slander; negligence; personal
injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
iii. any and all Claims for violation of the Federal, or any state,
constitution;
 
iv. any and all Claims arising out of any other laws and regulations relating to
employment or unlawful employment discrimination or unlawful harassment; and
 
v. any and all Claims for attorneys’ fees and costs.
 
 
10

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, nothing herein shall prevent Executive from
pursuing Claims that cannot be released or waived by applicable state or federal
law, including Claims seeking enforcement of this Agreement and for payments of
benefits to which Executive or Executive’s Affiliates are entitled under this
Agreement.  In addition, Executive does not waive any right to pursue
unemployment compensation benefits.
 
b.           The Group, Executive, and Executive’s Affiliates, agree that the
release set forth in this General Release shall be and remain in effect in all
respects as a complete general release as to the matters released.
 
b. Executive acknowledges that, except as expressly otherwise provided in the
Agreement, neither Executive nor any of Executive’s Affiliates has any
entitlement to any salary, vacation pay, bonuses, compensation or other benefits
after the Termination Date.  Executive further acknowledges that the payments
and benefits provided herein are intended to satisfy any and all contractual and
statutory obligations that may arise from the termination of Executive’s
employment, and the parties shall construe and enforce the terms of the
Agreement accordingly.
 
d.           Executive represents that Executive has no lawsuits, Claims, or
actions pending in Executive’s name, or on behalf of any other person or entity,
against the Group or any other Released Party.  Executive also represents that
Executive does not intend to bring any Claims or actions on Executive’s behalf
or on behalf of any other person or entity against the Group or any other
Released Party.  Executive agrees that he will not recover any monies or awards
of any kind in any action brought by any person or entity related to his
employment or termination thereto covered by this Agreement.  Executive further
represents that he has made no assignments of any Claim, suit or cause of action
covered by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
e.           In the event that Executive institutes, is a party to or is a
member of a class that institutes any claim or action against the Group or the
other Released Parties, Executive agrees that Executive’s claims shall be
dismissed or class membership terminated immediately upon presentation of this
Agreement; Executive shall execute any papers necessary to achieve this end; and
Executive shall reimburse the Group and the other Released Parties for all legal
fees, costs and disbursements they may incur in defending and obtaining the
dismissal of such claims instituted with Executive’s consent or ratification.
 
f.           Executive represents that he has disclosed to the Group any matter
or concern related to its business, decisions, or established processes or
procedures regarding its compliance with all applicable laws and
regulations.  If there are any such matters or concerns that Executive has not
disclosed to the Group, Executive must do so, in a written attachment, prior to
signing this Agreement.
 
g.           TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE HEREBY WAIVES
EXECUTIVE’S RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREIN.  Executive also
waives any bond or surety or security upon such bond, which might, but for this
waiver, be required for the Group.  The scope of this waiver is intended to be
all encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, including but not limited
to fiduciary duty claims, and all other common law and statutory
claims.  Executive acknowledges that this waiver is a material inducement to the
Group in entering into this Agreement and that the Group will continue to rely
on the waiver in any related future dealings.  Executive further warrants and
represents that Executive has been given the opportunity to review this
Agreement with Executive’s counsel and knowingly and voluntarily executes this
Agreement.  This waiver is irrevocable, meaning that it may not be modified
either orally or in writing, and the waiver shall apply to any subsequent
amendments, supplements or modifications to this Agreement. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
Section 3.
 
Executive acknowledges and agrees that, in deciding to execute this General
Release, Executive has relied entirely upon Executive’s own judgment, and that
Executive has had the opportunity to consult with legal counsel of Executive’s
own choosing in assessing whether to execute this General Release.  Executive
represents and acknowledges that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Group Released
Parties to influence Executive to sign this General Release except such
statements as are expressly set forth in the Agreement.  Executive understands
that Executive has been advised by the Group to consult with counsel prior to
executing this General Release, and that Executive has been given at least
forty-five (45) days to consider its terms and has executed this General Release
voluntarily and with full understanding of its terms and effect.  Executive
further agrees that no fact, evidence, event or transaction currently unknown to
Executive, but which hereafter may become known to Executive, shall affect in
any way or manner the final and unconditional nature of this General Release.
 
Section 4.
 
Executive understands that Executive has a period of seven (7) days following
the date on which Executive signs this General Release to revoke such
signature.  Accordingly, this General Release shall not become effective until
the eighth (8th) day following the date on which Executive signs this General
Release as indicated below.  No payments shall be due, owing or paid by the
Group under the Agreement, other than those as to which Executive has an
independent right based upon Executive’s employment with the Group or any entity
thereof, unless and until the General Release becomes effective, and only in
accordance with the terms of the Agreement.  To revoke, Executive must deliver a
written statement of revocation to the office of the General Counsel, The
Phoenix Companies, Inc., One American Row, Hartford, Connecticut 06102-5056, and
it must be received no later than 5:00 p.m. on the seventh (7th) day following
Executive’s execution of this General Release.
 

   
The Phoenix Companies, Inc. and
Phoenix Life Insurance Company
     
By:
/s/ Peter A. Hofmann  
By:
/s/ Jody A. Beresin    
Peter A. Hofmann
   
Jody A. Beresin
        Executive Vice President and         Chief Administrative Officer      
   
Date:
7/2/2015
 
Date:
7/2/2015


 
 
12

--------------------------------------------------------------------------------

 


Exhibit C
 
Severance Benefits Statement
 
Hofmann, Peter


Benefits under Severance Allowance
Separation Date 7/15/15
 
Severance Calculation
 

- Base Severance Amount: = 1/12 of the Sum of Salary + Average of Last Two
Incentives       = $(425,000 + (($101,500 + $329,000)/2))/12       = $53,354
Base Severance Amount
              - Total Severance Benefit = Base Amount x Benefit Level    
Payments commence 7/30/15 = $800,313 Available as a lump sum, or semi-monthly
installments ending March 15, 2016       = $800,313
Total Lump Sum
       
Or
16 Semi-Monthly Pay Period Payments of
$50,020
      =
$800,313
Total Value of Semi-Monthly Severance Payments
             
Vacation
             
Vacation
         
225.996 hours of vacation time as of June 20, 2015 = $46,177
           

 
 
13

--------------------------------------------------------------------------------

 